Exhibit 10.29

ROYAL CARIBBEAN CRUISES LTD.

BOARD OF DIRECTOR COMPENSATION SCHEDULE

EFFECTIVE FOR 2011 FISCAL YEAR

Cash Compensation

Non-employee members of the Board of Directors are entitled to receive cash fees
as follows:

 

Cash Compensation

   Amount  

Annual Board Retainer

   $ 60,000   

Annual Committee Chairman Retainer

     30,000   

Annual Audit Committee Member Retainer

     15,000   

Annual Compensation Committee Chairman Retainer

     15,000   

Annual Committee Chairman Retainer (All Other Committees)

     6,000   

Annual Committee Member Retainer (All Other Committees)

     5,000   

Board Per Meeting Fees

     1,200   

Committee Per Meeting Fees (All Committees)

     1,200   

Equity Compensation

At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $120,000. Commencing in 2011, the entire amount of the award is
payable in restricted stock units which fully vest on the date of grant. Shares
of our common stock underlying the restricted stock units are deliverable one
year after the grant date independent of whether the director holding the
restricted stock units continues to serve as a Board member as of the share
delivery date.

Cruise Benefits

The Company provides Board members with certain cruise benefits in accordance
with the Company’s Board Member Cruise Policy.